Citation Nr: 0336267	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  99-22 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.  

2.  Entitlement to service connection for a left hip 
disability, secondary to the service-connected left knee 
disabilities.  

3.  Entitlement to service connection for a left ankle 
disability, secondary to the service-connected left knee 
disabilities.  

4.  Entitlement to service connection for a low back 
disorder, secondary to the service-connected left knee 
disabilities.  

5.  Entitlement to an increased disability rating for left 
knee instability, currently evaluated as 30 percent 
disabling.  

6.  Entitlement to an increased disability rating for 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to undergo an orthopedic 
examination.  All indicated tests, 
including range of motion studies, should 
be performed and all findings reported in 
detail.  Send the claims folder to the 
orthopedist for review.  

A.  The orthopedist must provide separate 
detailed histories regarding the onset 
and progression of relevant symptoms for 
each of the veteran's claimed 
disabilities (i.e., right wrist, left 
hip, left ankle, and low back).

B.  Based on a review of the claims' 
folder and the examination of the 
veteran, the orthopedist must provide 
opinions as to the following questions:

	(i) Does the veteran currently 
suffer from a disease process of the 
right wrist, left hip, left ankle, or low 
back?  

	(ii)  If so, please provide the 
specific diagnoses of the disorders found 
and the location for each disorder (i.e., 
degenerative joint disease, osteo 
arthritis, traumatic arthritis, 
rheumatoid arthritis, bursitis, 
ankylosis, neuropathy, strain, etc . . . 
).

	(iii)  If the veteran is diagnosed 
with a current right wrist disorder, 
state whether it was incurred during the 
veteran's July 1982 to June 1985 service.

(iv)  If the veteran is diagnosed 
with either a current left hip, left 
ankle, or low back disorder, state 
whether such condition is related to the 
veteran's service-connected left knee 
disorders.

	(v)  If arthritis of the affected 
joints are diagnosed and verified by x-
ray studies, state whether it was 
manifested within one year of the 
veteran's June 1985 separation from 
military service.

	(vi)  With respect to the service-
connected left knee, reconcile the 2002 
outpatient treatment reports which show 
that the veteran has nonunion of the 
fibula which requires the use of a brace 
and the diagnostic tests of record which 
do not show any nonunion of the fibula.  
If additional testing is necessary to 
determine whether the veteran currently 
has nonunion of the fibula, such should 
be accomplished.  Thereafter, if nonunion 
of the left fibula is found, state 
whether such disorder is part of or 
related to the veteran's service-
connected left knee instability and 
arthritis.  Moreover, the examiner should 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected left knee disabilities 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

C.  The examiner must set forth his 
complete rationale for all conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


